             Case 20-12522-JTD         Doc 613-4     Filed 11/23/20        Page 1 of 4




                                CERTIFICATE OF SERVICE

       I, Kathleen M. Miller, do hereby certify that, on this 23rd day November 2020, I caused a

true and correct copy of the foregoing Ad Hoc Committee’s Joinder Motion for Order Directing

the Appointment of an Official Equity Committee Pursuant to Section 1102 of the Bankruptcy Code

to be served by email on the parties listed on Exhibit A. All other parties who have signed up for

electronic filing in this case will receive electronic notice via CM/ECF




                                                  _/s/ Kathleen M. Miller________________
                                                  Kathleen M. Miller (DE No. 2898)
                                                                         Case 20-12522-JTD                           Doc 613-4                  Filed 11/23/20               Page 2 of 4
                                                                                                                        In re: Mallinckrodt plc, et al.
                                                                                                                            Core/2002 Service List
                                                                                                                           Case No. 20‐12522 (JTD)


               DESCRIPTION                                  Firm                         Attorney                       ADDRESS 1                          ADDRESS 2               CITY        STATE           ZIP                       EMAIL
Counsel to the Ad Hoc Group of Personal                                      Attn: Anthony M. Saccullo, Mary E.                                                                                                      ams@saccullolegal.com
Injury Victims                                A.M. Saccullo Legal, LLC       Augustine                          27 Crimson King Drive                                     Bear            DE           19701         meg@saccullolegal.com
                                                                                                                                                                                                                     apreis@akingump.com
Proposed Counsel to the Official Committee    Akin Gump Strauss Hauer &      Attn: Arik Preis, Mitchell P. Hurley,                                                                                                   mhurley@akingump.com
of Opioid Related Claimants                   Feld LLP                       Sara L. Brauner                         One Bryant Park                                      New York        NY           10036‐6745    sbrauner@akingump.com
Counsel to Wilmington Savings Fund                                           Attn: William P. Bowden, Michael        500 Delaware Avenue, 8th                                                                        WBowden@ashbygeddes.com
Society, FSB, as Indenture Trustee            Ashby & Geddes, P.A.           DeBaecke                                Floor                            P.O. Box 1150       Wilmington      DE           19899         MDeBaecke@ashbygeddes.com
Counsel to the Ad Hoc Group of Personal                                      Attn: Edward E. Neiger, Jennifer A.                                                                                                     eneiger@askllp.com
Injury Victims                                ASK LLP                        Christian                               151 W. 46th St.                 4th Floor            New York        NY           10036         jchristian@askllp.com
Counsel to Lead Plaintiff; State Teachers                                    Attn: Jeffrey W. Golan, Jeffrey B.      2001 Market Street, Suite                                                                       jgolan@barrack.com
Retirement System of Ohio                     Barrack, Rodos & Bacine        Gittleman                               3300                                                 Philadelphia    PA           19103         jgittleman@barrack.com
Counsel to the Ad Hoc Committee of
NAS Children                                  Bielli & Klauder, LLC          Attn: David M. Klauder                  1204 N. King Street                                  Wilmington      DE           19801         dklauder@bk‐legal.com
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid                                                                                                                                                                                 Dmolton@Brownrudnick.Com
Claims and to the Governmental Plaintiff Ad                                  Attn: David J. Molton, Steven D.        Times Square Tower, # 47 7,                                                                     Spohl@Brownrudnick.Com
Hoc Committee                                 Brown Rudnick LLP              Pohl, Gerard T. Cicero                  6536,                                                New York        NY           10036         gcicero@brownrudnick.com
Counsel to Governmental Plaintiff Ad Hoc
Committee                                     Brown Rudnick LLP              Attn: Eric R. Goodman                   601 Thirteenth Street NW         Suite 600           Washington      DC           20005         egoodman@brownrudnick.com
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid
Claims and to the Governmental Plaintiff Ad
Hoc Committee                                 Brown Rudnick LLP              Attn: Steven D. Pohl                    1 Financial Center                                   Boston          MA           02111         spohl@brownrudnick.com
                                                                                                                                                                                                                     kmaclay@capdale.com
                                                                             Attn: Kevin C. Maclay, Todd E.                                                                                                          tphillips@capdale.com
Counsel to Multi‐State Governmental                                          Phillips, Ann W. Langley, George                                                                                                        alangley@capdale.com
Entities Group                                Caplin & Drysdale, Chartered   M. O’Connor                             One Thomas Circle, NW            Suite 1100          Washington      DC           20005         goconnor@capdale.com

                                                                                                                                                      11 North Washington
Counsel to Norman Welch, an equity holder Coggins, Harman & Hewitt           Attn: Norman Welch                      c/o John H. Harman               St, Suite 520       Rockville       MD           20850         chhlaw587@aol.com
                                                                                                                                                                                                                     jalberto@coleschotz.com
                                                                             Attn: Justin R. Alberto, Seth Van                                                                                                       svanaalten@coleschotz.com
Proposed Counsel to the Official Committee                                   Aalten, Sarah A. Carnes, Andrew J. 500 Delaware Avenue, Suite                                                                           scarnes@coleschotz.com
of Opioid Related Claimants                   Cole Schotz P.C.               Roth‐Moore                         1410                                                      Wilmington      DE           19801         aroth‐moore@coleschotz.com
Proposed Counsel to the Official Committee
of Unsecured Creditors of Mallinckrodt plc,                                  Attn: Cathy Hershcopf, Michael                                                                                                          chershcopf@cooley.com
et al.                                        Cooley LLP                     Klein, Lauren A. Reichardt              55 Hudson Yards                                      New York        NY           10001         mklein@cooley.com
Proposed Counsel to the Official Committee
of Unsecured Creditors of Mallinckrodt plc,                                                                          1299 Pennsylvania Avenue,
et al.                                        Cooley LLP                     Attn: Cullen D. Speckhart               NW, Suite 700                                        Washington      DC           20004         cspeckhart@cooley.com
Counsel to the Ad Hoc Committee of                                           Attn: Celeste Brustowicz, Barry J.
NAS Children                                  Cooper Law Firm, LLC           Cooper, Stephen H. Wussow               1525 Religious Street                                New Orleans     LA           70130         Cbrustowicz@sch‐llc.com
Counsel to OCM Luxembourg Opps Xb Sarl                                                                                                                1521 West Concord
and Diameter Master Fund LP                   Cousins Law LLC                Attn: Scott D. Cousins                  Brandywine Plaza West            Pike, Suite 301     Wilmington      DE           19803         scott.cousins@cousins‐law.com
Counsel to Deutsche Bank AG New York
Branch                                        Fox Rothschild LLP             Attn: Jeffrey M. Schlerf                919 North Market Street          Suite 300           Wilmington      DE           19801         jschlerf@foxrothschild.com
Proposed counsel to Roger Frankel, the
proposed legal representative for future
claimants (the “Proposed Future Claimants’
Representative”)                              Frankel Wyron LLP              Attn: Richard H. Wyron                  2101 L Street, NW, Suite 800                         Washington      DC           20037         rwyron@frankelwyron.com




                                                                                                                                  Page 1 of 3
                                                                        Case 20-12522-JTD                        Doc 613-4                  Filed 11/23/20              Page 3 of 4
                                                                                                                    In re: Mallinckrodt plc, et al.
                                                                                                                        Core/2002 Service List
                                                                                                                       Case No. 20‐12522 (JTD)


               DESCRIPTION                                  Firm                          Attorney                       ADDRESS 1                     ADDRESS 2              CITY        STATE           ZIP                     EMAIL
Attorneys for the Ad Hoc First Lien Term
Lender Group                                  Gibson, Dunn & Crutcher LLP    Attn: Oscar Garza                   3161 Michelson Drive                                Irvine          CA           93612‐4412    ogarza@gibsondunn.com
Attorneys for the Ad Hoc First Lien Term                                     Attn: Scott J. Greenberg, Michael                                                                                                  sgreenberg@gibsondunn.com
Lender Group                                  Gibson, Dunn & Crutcher LLP    J. Cohen                            200 Park Avenue                                     New York        NY           10166‐0193    mcohen@gibsondunn.com
Counsel to the Ad Hoc Group of The                                           Attn: Michael Cohen, Scott                                                                                                         Mcohen@Gibsondunn.Com
Debtors’ Prepetition Secured Lenders          Gibson, Dunn & Crutcher LLP    Greenberg                           200 Park Avenue                                     New York        NY           10166         Sgreenberg@Gibsondunn.Com
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid                                         Attn: Scott D. Gilbert, Kami E.                                      1100 New York Ave                                             Gilberts@Gilbertlegal.Com
Claims                                        Gilbert LLP                    Quinn                               Financial Services Dept          Northwest Suite 700 Washington     DC           20005         Quinnk@Gilbertlegal.Com
                                                                                                                                                                                                                gilberts@gilbertlegal.com
Counsel to Governmental Plaintiff Ad Hoc                                     Attn: Scott D. Gilbert, Kami E.                                                                                                    quinnk@gilbertlegal.com
Committee                                     Gilbert LLP                    Quinn, Emily P. Grim                700 Pennsylvania Ave., SE       Suite 400           Washington      DC           20003         grime@gilbertlegal.com
                                                                                                                                                                                                                jjohnston@jonesday.com
Counsel to OCM Luxembourg Opps Xb Sarl                                       Attn: James O. Johnston, Bruce                                                                                                     bbennett@jonesday.com
and Diameter Master Fund LP                   Jones Day                      Bennett, Joshua M. Mester           555 South Flower Street          Fiftieth Floor     Los Angeles     CA           90071         jmester@jonesday.com
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid                                                                                                                                                                            Keckstein@Kramerlevin.Com
Claims and to the Governmental Plaintiff Ad   Kramer Levin Naftalis & Frankel Attn: Kenneth H. Eckstein; Daniel                                                                                                 Deggermann@Kramerlevin.Com
Hoc Committee                                 LLP                             M. Eggermann; Megan M. Wasson 1177 6Th Ave                                             New York        NY           10036         mwasson@kramerlevin.com
Counsel to the Unsecured Notes Ad Hoc
Group                                         Landis Rath & Cobb LLP         Attn: Richard S. Cobb               919 Market Street                Suite 1800         Wilmington      DE           19801         cobb@lrclaw.com
                                                                                                                                                                                                                George.Davis@Lw.Com
                                                                             Attn: George A. Davis , George                                                                                                     George.Klidonas@Lw.Com
Counsel to the Debtors and Debtors In                                        Klidonas, andrew Sorkin, &                                                                                                         andrew.Sorkin@Lw.Com
Possession                                    Latham & Watkins LLP           Anupama Yerramalli                  885 Third Avenue                                    New York        NY           10022         Anu.Yerramalli@Lw.Com
Counsel to the Debtors and Debtors In                                                                            330 North Wabash Avenue,
Possession                                    Latham & Watkins LLP           Attn: Jason B. Gott                 Suite 2800                                          Chicago         IL           60611         Jason.Gott@Lw.Com
Counsel to the Debtors and Debtors In                                                                            355 South Grand Avenue,
Possession                                    Latham & Watkins LLP           Attn: Jeffrey E. Bjork              Suite 100                                           Los Angeles     CA           90071         Jeff.Bjork@Lw.Com
                                                                                                                                                                                                                metkin@lowenstein.com
Counsel to Lead Plaintiff; State Teachers                                    Attn: Michael S. Etkin, Andrew                                                                                                     abehlmann@lowenstein.com
Retirement System of Ohio                     Lowenstein Sandler LLP         Behlmann, Colleen Maker             One Lowenstein Drive                                Roseland        NJ           07068         cmaker@lowenstein.com
Counsel to the Ad Hoc Committee of
NAS Children                                  Martell, Bickford & Centola    Attn: Scott R. Bickford             338 Lafayette Street                                New Orleans     LA           70130         sbickford@mbfirm.com
                                                                                                                                                                                                                Jwaxman@morrisjames.com
Counsel to Governmental Plaintiff Ad Hoc                                     Attn: Jeffrey R. Waxman, Brya M.                                                                                                   Bkeilson@morrisjames.com
Committee                                     Morris James LLP               Keilson, Sarah Ennis                500 Delaware Avenue              Suite 1500         Wilmington      DE           19801         Sennis@morrisjames.com


Counsel to Deutsche Bank AG New York                                         Attn: Howard S. Beltzer, James A.   1301 Avenue of the                                                                             howard.beltzerg@nortonrosefulbright.com
Branch                                        Norton Rose Fulbright US LLP   Copeland                            Americas                                            New York        NY           10019‐6022    james.copeland@nortonrosefulbright.com
                                              Office of the United States
Office of the United States Trustee           Trustee                        Attn: Jane M. Leamy, Esq.           844 King Street Suite 2207       Lockbox 35         Wilmington      DE           19801         Jane.M.Leamy@Usdoj.Gov
                                                                                                                                                                                                                Arosenberg@Paulweiss.Com
Counsel to the Ad Hoc Group of Holders of                               Attn: Andrew N. Rosenberg; Alice                                                                                                        Aeaton@Paulweiss.Com
The Debtors’ Unsecured Notes and to the Paul, Weiss, Rifkind, Wharton & Belisle Eaton; Claudia R. Tobler; &                                                                                                     Ctobler@Paulweiss.Com
Unsecured Notes Ad Hoc Group              Garrison LLP                  Neal Paul Donnelly                  1285 Ave of The Americas                                 New York        NY           10019‐6031    Ndonnelly@Paulweiss.Com
                                                                                                                                                                                                                slieberman@pryorcashman.com
                                                                             Attn: Seth H. Lieberman, Patrick                                                                                                   psibley@pryorcashman.com
Counsel to Wilmington Savings Fund                                           Sibley, Matthew W. Silverman,                                                                                                      msilverman@pryorcashman.com
Society, FSB, as Indenture Trustee            Pryor Cashman LLP              Sameer M. Alifarag                  7 Times Square                                      New York        NY           10036         SAlifarag@pryorcashman.com




                                                                                                                              Page 2 of 3
                                                                        Case 20-12522-JTD                         Doc 613-4                  Filed 11/23/20                Page 4 of 4
                                                                                                                     In re: Mallinckrodt plc, et al.
                                                                                                                         Core/2002 Service List
                                                                                                                        Case No. 20‐12522 (JTD)


               DESCRIPTION                                Firm                             Attorney                       ADDRESS 1                     ADDRESS 2               CITY        STATE           ZIP                    EMAIL
                                                                                                                                                                                                                  Collins@Rlf.Com
                                                                              Attn: Mark D. Collins, Michael J.                                                                                                   Merchant@Rlf.Com
Counsel to the Debtors and Debtors In                                         Merchant, Amanda R. Steele, &                                                                                                       Steele@Rlf.Com
Possession                                  Richards, Layton & Finger, P.A.   Brendan J. Schlauch                 One Rodney Square               920 N. King Street    Wilmington     DE           19801         Schlauch@Rlf.Com
Proposed Counsel to the Official Committee
of Unsecured Creditors of Mallinckrodt plc,                                   Attn: Natalie D. Ramsey, Jamie L.   1201 N. Market Street, Suite                                                                    nramsey@rc.com
et al.                                      Robinson & Cole LLP               Edmonson                            1406                                                  Wilmington     DE           19801         jedmonson@rc.com


Counsel to U.S. Bank National Association,
as Trustee for the 9.50% Debentures due                                       Attn: John R. Ashmead, Esq.,                                                                                                        ashmead@sewkis.com
May 2022, 8.00% Debentures due March                                          Robert J. Gayda, Esq., & Catherine                                                                                                  gayda@sewkis.com
2023, and 4.75% Senior Notes due 2023        Seward & Kissel LLP              V. LoTempio, Esq.                  One Battery Park Plaza                                 New York       NY           10004         lotempio@sewkis.com
Counsel to the Ad Hoc Committee of
NAS Children                                 The Creadore Law Firm, P.C.      Attn: Donald Creadore               450 Seventh Avenue – 1408                             New York       NY           10123         donald@creadorelawfirm.com
Counsel to the Ad Hoc Committee of                                            Attn: Kevin W. Thompson, David      2030 Kanawha Boulevard,
NAS Children                                 Thompson Barney Law Firm         R. Barney, Jr.                      East                                                  Charleston     WV           25311         Kwthompsonwv@gmail.com
Attorneys for the Ad Hoc First Lien Term     Troutman Pepper Hamilton         Attn: David M. Fournier, Kenneth                                     1313 N. Market                                                 david.fournier@troutman.com
Lender Group                                 Sanders LLP                      A. Listwak                          Hercules Plaza, Suite 5100       Street               Wilmington     DE           19899‐1709    ken.listwak@troutman.com


Counsel to U.S. Bank National Association,
as Trustee for the 9.50% Debentures due
May 2022, 8.00% Debentures due March                                                                              Global Corporate Trust           60 Livingston Avenue                                           julie.becker@usbank.com
2023, and 4.75% Senior Notes due 2023        U.S. Bank National Association Attn: Julie J. Becker & Ian R. Bell   Services                         EP MN WS1D           St. Paul       MN           55107         ian.bell@usbank.com
Counsel to Deutsche Bank AG New York                                                                              200 South Biscayne
Branch                                       White & Case LLP                 Attn: Clay B. Roberts               Boulevard                        Suite 4900           Miami          FL           33131‐2352    clay.roberts@whitecase.com
                                                                                                                                                                                                                  sgreissman@whitecase.com
                                                                              Attn: Scott Greissman, Andrew T.                                                                                                    azatz@whitecase.com
Counsel to Deutsche Bank AG New York                                          Zatz, Michele J. Meises, Sam        1221 Avenue of the                                                                              azatz@whitecase.com
Branch                                       White & Case LLP                 Lawand                              Americas                                              New York       NY           10020‐1095    sam.lawand@whitecase.com
                                                                                                                                                                                                                  bankfilings@ycst.com
Proposed counsel to Roger Frankel, the                                                                                                                                                                            jpatton@ycst.com
proposed legal representative for future                                      Attn: James L. Patton, Jr. Robert S.                                                                                                rbrady@ycst.com
claimants (the “Proposed Future Claimants’ Young Conaway Stargatt &           Brady, Edwin J. Harron Jaclyn C.                                                                                                    eharron@ycst.com
Representative”)                           Taylor, LLP                        Marasco                              1000 North King Street                               Willmington    DE           19801         jmarasco@ycst.com




                                                                                                                               Page 3 of 3
